PER CURIAM.
Appellant challenges his convictions for sexual battery with a deadly weapon or physical force, false imprisonment, simple *921battery and assault. He presents several points on appeal, only one of which warrants discussion — whether his convictions for sexual battery with a deadly weapon and simple battery violate double jeopardy. Concluding that the simple battery, a category one lesser-included offense, arose from the same criminal episode as the sexual battery, we vacate the conviction on the simple battery count. Garcia v. State, 769 So.2d 449, 449 (Fla. 4th DCA 2000). We affirm in all other respects.
AFFIRMED IN PART; VACATED IN PART.
GRIFFIN, ORFINGER and TORPY, JJ., concur.